Barrett, J.:
I concur. Under the pretense of resettling an order to which he had consented in its original form, and which had been settled upon notice and consent, the receiver really obtained new and outside relief, which could only have been obtained, if at all, which is doubtful, by an independent motion upon his behalf. The granting of this new and independent relief to the receiver without any ' direct application upon his part, was judicial action for which the parties aggrieved had a remedy by motion to vacate so much of the order as, departing from their consent, granted to one who was riot a moving party relief for which he had not applied, and which they had not agreed to give him.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.